DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

Claims 1-5, 7-15, and 17-20 are pending and allowed in the application


Allowable Subject Matter

Claims 1-5, 7-15, and 17-20 are allowed.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  

With respect to the 101 rejections the Examiner finds the Applicant's arguments filed on 17 December 2021 (pages 13-16 in particular) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why Claims 1-5, 7-15, and 17-20.  Specifically the Examiner notes that the 101 rejection has been withdrawn because based on the amendment the claims appear to be a practical implementation of the abstract idea of automatic task distribution eligible because it is not directed to the recited judicial exception. 


Additionally, the Applicant's arguments filed on 6 January 2017 (pages 19-21 in particular) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why Claims 1-5, 7-15, and 17-20 are allowable over the prior art of record.  Specifically: while Deodhar, Tutuianu, RELANGI, and Rodden are the prior art reference most closely resembling the applicants claimed invention they alone and in combination do not fairly teach the combination of steps claimed:

calculating, by the one or more processors, a total work time for each member of the group using the first data, the total work time being equal to a work time assigned to a member of the group plus a sum of all vacation times associated with remaining members of the group divided by a number of remaining members of the group minus a vacation time of the member of the group; 

training a linear regression model using the first data and the second data; 

based on the calculated total work time and the trained linear regression model, calculating, by the one or more processors, a first workload indicator associated with each member of the group and a second workload indicator associated with the group as a whole, the first workload indicator including the total work time for each member of the group over a period of time expressed as a percentage of a total work time of the group as a whole, the second workload indicator including a total workload of the group; - 2/20 -Docket No. P201809848US01 Serial No. 16/566,131 

collecting, by the one or more processors, crowdsourced stress data to improve the linear regression model for calculating the first workload indicator and the second workload indicator; 

automatically determining, by the one or more processors, a change in the first workload indicator of at least one member of the group in response to a change in the first workload indicator of at least another member of the group and a current second workload indicator



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maw et al. (U.S. Patent Publication 2009/0094613 A1) discloses a method of managing workloads in a distributed processing system.
STRACHAN et al. (U.S. Patent Publication 2018/0307998 A1) discloses using machine learning regression to estimate time for completing application lifecycle management work item.
Haas et al. (U.S. Patent Publication 2017/0061356 A1) discloses hierarchical review structure for crowd worker tasks.
Wang et al. (U.S. Patent 10,811,139 B2) discloses a computer network architecture with machine learning and artificial intelligence and dynamic patient guidance.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/sss/
Patent Examiner AU 3623b
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623